DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 01/20/2021 from which Claims 1-9 are pending of which Claims 1 and 4-6 were amended and Claim 9 was added.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' responses filed 01/20/2021.    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Regarding Claims 1-9, Claim 1 recites “. . . (B 1) an organohydrogenpolysiloxane . . . wherein said percentage(%) of the aryl group in component (B 1) is 8 % or larger than a percentage (%) of the total number of the aryl groups relative to the total number of groups each bonded to a silicon atom in component (A).  The application as filed describes from reference made to U.S. 2019/0292417, hereinafter referred to as “Pub”, for the abstract, specification, and claims as originally filed, at ¶ 0017, 0087 and Table 3 (referenced as 0013, 0069-0070) by Applicants for the originally filed specification) an addition curable silicone composition comprises an alkenyl-group-containing organopolysiloxane and an organohydrogenpolysiloxane with a difference in the aryl-group contents between the organohydrogenpolysiloxane and the alkenyl group-containing organopolysiloxane.  As used herein, the term "aryl group" means an aryl group bonded to a silicon atom and an aryl group present in an aralkyl group bonded to a silicon atom.  Examples of the aryl group present in an aralkyl group include phenyl groups present in benzyl (i.e., phenylmethyl) or phenethyl (i.e., phenylethyl) groups.  As shown in Tables 2 and 3 above, the silicone compositions of Comparative Examples 1 to 9 have a difference of aryl-group percentages between the organohydrogenpolysiloxane and the organopolysiloxane having alkenyl groups, which are outside the scope of the present invention. The cured coatings obtained from these silicone compositions had poor adhesion to the plastic substrate.  From Table 3 the difference in aryl group Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because Table 3 and ¶ 0087 describe a percentage(%) of the aryl group in component (B1) of 4.9 % of a percentage (%) of the total number of the aryl groups relative to the total number of groups each bonded to a silicon atom in component (A) as outside the scope of the invention, while a percentage of 8.8 to as high as 29.3 % shows the A-grade adhesion.  Therefore such descriptions do not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of a percentage difference of at least 8 % for an A-grade adhesion.  
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-9, Claim 1 recites “. . . (B 1) an organohydrogenpolysiloxane having at least three hydrogen atoms each bonded to a silicon atom in a molecule and having an aryl group in such a number that a percentage(%) of the total number of the aryl groups relative to the total number of hydrogen atoms and groups each bonded to a silicon atom, hereinafter referred to as "percentage of the aryl group" is at least 8%, . . . wherein said percentage(%) of the aryl group in component (B 1) is 8 % or larger than a percentage (%) of the total number of the aryl groups relative to the total number of groups each bonded to a silicon atom in component (A).  This recitation is unclear and indefinite whether the “percentage of the aryl group” is the same or different for the ‘at least 8%” and the “8% or larger” and whether the ‘at least 8%” and the “8% or larger” is the same or different, because the "percentage of the aryl group" of at least 8% is relative to the total number of hydrogen atoms and groups each bonded to a silicon atom, however for the 8% or larger is relative to the total number modified to that of groups each bonded to a silicon atom in component A.    
Claim 6 recites “wherein the composition is free of a solvent.”  This wording is unclear whether ‘the composition’ is the same or different from ‘the silicone composition’ of Claim 5 from which Claim 6 depends.  Additionally the terms ‘the composition’ lacks antecedent basis.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 1,374792, Dow Corning Ltd (hereinafter “DC”).
Regarding Claims 1, 3-6 and 8, DC discloses in the entire document and particularly at page 1, col. 2 lines 1-71, page 2 Col. 1 line 1 to Col. 2 line 78 a composition for coating paper having a viscosity not exceeding 4000 cS at 25° C and comprising (1) a polydiorganosiloxane having a viscosity in the range from 50 to 4000 cS at 25° C, wherein from 0.1 to 5 percent of the total silicon-bonded radicals are vinyl radicals, at least 80 per cent of the remaining silicon-bonded radicals being methyl radicals {reading on (A) of the pending claims with 1.1 to 5 percent including at least 2 alkenyl groups each bonded to a silicon}, (2) an organopolysiloxane having therein silicon-bonded hydrogen atoms and silicon-bonded organic radicals selected from methyl, ethyl and phenyl radicals, there being in the molecule on average at least three silicon-bonded hydrogen atoms{reading (B) of the pending claims}, and (3) a catalyst for the addition of =SiH groups to =Si vinyl groups, the ratio of silicon- bonded hydrogen atoms provided by (2) to silicon-bonded vinyl radicals provided by (1) being at least 0.5:1, most preferably the ratio of silicon-bonded hydrogen atoms provided by (2) to vinyl radicals provided by (1) is from 1.5 : 1 to 2.5 : 1 (See page 2, Col.1 lines 33-36) {reading on a ratio of the number of SiH groups in component (B1) to the number of alkenyl groups in component (A) is between 0.5 and 10 and reads on Claim 5 when (B2) is absent from Claim 5} and said composition being applied in the substantial on Claim 6}, and thereafter curing the applied composition.  From page 2, Col.1 as component (2) of the compositions there are employed organopolysiloxanes having on average at least three silicon-bonded hydrogen atoms per molecule, the organic radical being selected from methyl, ethyl and phenyl.  The organopolysiloxanes (2) may be homopolymers or copolymers.  Thus they may comprise units of the formula RHSiO, wherein R is methyl, ethyl or phenyl, alone or in combination with copolymeric units, for example dimethylsiloxane units or methylethylsiloxane units.  They are preferably relatively low molecular weight materials but may have molecular weights up to 20,000 or more provided the upper viscosity limit of the total composition is not exceeded.  Preferred as component (2) are the methylhydrogen polysiloxanes.  Particularly preferred are those consisting of units of the formula (CH3)H SiO end-stopped with, for example trimethylsilyl units, and having average molecular weights within the range from 1200 to 3500.  Given R as a phenyl along with the hydrogen atoms making up 100% of the groups for RHSiO with phenyl alone as R and H in an equal number for the molecular weights {reading on the aryl groups relative to the total number of hydrogen atoms and groups each bonded to a silicon atom (hereinafter referred to as "percentage of the aryl group") is at least 8% for the pending claims}.  Also with no aryl groups in (1) phenyl groups in such 50% with hydrogen as the other 50% for RHSiO this reads on said percentage(%) of the aryl group in component (B1) is 8% or larger than a percentage (%) of the total number of the aryl groups relative to the total number of groups each bonded to a silicon atom in component (A) {i.e. 50% for RHSiO is 8 % or larger than zero} of the pending claims.  This is also the case where R in RHSiO is methyl and ethyl and phenyl where phenyl is on Claim 3 where a=1, and b=1 for formula (1) of Claim 3, and on Claim 4 when e=0 and c=1 and d =1 or more for formula (2) of Claim 4.  Also DC divulges at page 1, col. 2 lines 48-71 and page 2, col.2 lines 101-126 and the table at page 3 and at col.1, lines 54-59 and col. 2, lines 28-39 coated paper with the coating having release properties {reading on pending Claim 8}.  The afore-described disclosures anticipate or render obvious Claims 1, 3-6 and 8.  
Claim Rejections - 35 USC § 103
Claims 2 and 7 are rejected under 35 U.S.C. as obvious over DC in view of either U.S. 2006/0127682, Griswold et al, hereinafter “Griswold”.  
For Claims 2 and 7, DC is applied as to Claim 1, however DC does not expressly disclose a second organohydrogenpolysiloxane.  
Griswold is directed to a release coated paper as is DC as disclosed in Griswold in the title and abstract and ¶s 0026-0036 and 0041-0051 and 0061 of paper release compositions having improved adhesion to paper and polymeric films, where curable alkenyl based silicone release coating compositions have improved adhesion to paper and polymeric substrates {reading on pending Claim 7}.  The release coating has an alkenyl silicone of (B) of the formula MviaTbDcMd , where Mvi=R13-pR2pSiO1/2, where R1 is selected from the group consisting of one to forty carbon monovalent hydrocarbon radicals and R2 is selected from the group consisting of two to forty carbon atom terminal olefinic monovalent hydrocarbon radicals, where p varies from 1 to 3; T=R3SiO3/2 where R3 is 1 and R2; D=R4R5SiO2/2 where R4 and R5 are each independently selected from the group consisting of R1 and R2; and M=R13SiO1/2.  The composition is preferably crosslinked by (C) a substantially linear hydrogen siloxane selected from the group of compounds: MDeD'fM, MD'fM, MDeD'fM', M'DeD'fM', and M'DeM' where M=R'3SiO1/2, M'=HgR'3-gSiO1/2, and D=R'R'SiO2/2, and D'=R'HSiO2/2 wherein each R' in M, M', D, and D' is independently selected from the group consisting of one to forty carbon monovalent hydrocarbon radicals wherein the subscripts e and f may be zero or positive whereby the sum of e and f ranges from about 10 to about 100 subject to the limitation that the sum of f and g is two or greater.  Also a hydrosilylation catalyst of platinum is included.  The amounts of Components (B) and (C) that are used in the compositions are not narrowly limited.  Said amounts, expressed in terms of the ratio of the number of silicon-bonded hydrogen atoms of Component (B) to the number of silicon-bonded olefinic hydrocarbon radicals of Component (A), as is typically done, are sufficient to provide a value for said ratio of from 1/100 to 100/1, usually from 1/20 to 20/1, and preferably from 1/2 to 20/1.  From ¶ 0061 the compositions may be used as formulations that are free of solvent, i.e. 100% solids, diluted with an organic solvent that is miscible, or as an aqueous emulsion.
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here the hydrogen siloxane of Griswold has the purpose of reacting by an addition reaction with the alkenyl groups of the alkenyl silicone in the presence of a catalyst as DC has the purpose of the organopolysiloxane having silicon-bonded hydrogen atoms along with phenyl radicals for the SiH group to addition react with the Si-vinyl group in the presence of a catalyst.  Given this similar purpose the hydrogen siloxane of Griswold reading on (B2) of the pending Claim 2 with no aryl group can be 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from DC the release coating with polydiorganosiloxane with silicon-bonded vinyl radicals and organopolysiloxane having silicon-bonded hydrogen atoms and phenyl, as afore-described for Claim 1, where from Griswold a hydrogen siloxane with no aryl groups is combined for some of the silicon-bonded hydrogen atoms and phenyl from the broad overlapping range of hydrogen siloxane to alkenyl silicone in the Griswold composition, motivated to have improved adhesion to paper and polymeric substrates as for Claims 2 and 7.  Furthermore the combination of Griswold with DC has a reasonable expectation of success because both have the silicon-bonded hydrogen atoms and phenyl and the polydiorganosiloxane with vinyl radicals of DC react by addition with a platinum catalyst in the absence of solvent as does the hydrogen siloxane and alkenyl silicone of Griswold.  
Claim 9 is rejected under 35 U.S.C. 103 as obvious over DC in view of Griswold further in view of U.S. 2016/0185912, Mizunashi et al. (hereinafter “Mizunashi”).  
For Claim, 9 DC in view of Griswold is applied as to Claim 2, along with the disclosure of Griswold at ¶s 0033 and 0035 that the substantially linear hydrogensiloxane is preferably selected from the group consisting of MDeD'fM, MD'fM, and mixtures thereof and in the R' is preferably methyl, trifluoropropyl or phenyl.  However DC as modified is not expressly disclosing the mixture of MDeD'fM, MD'fM, with methyl or trifluoropropyl or phenyl as two organohydrogenpolysiloxanes with a ratio of SiH groups in phenyl containing organohydrogensiloxane and non-aryl containing organohydrogenpolysiloxanes to alkenyl groups in component (A) between the number of 1.5 to 6 Mizunashi is cited.   
Mizunashi directed as is DC to an organopolysiloxane composition discloses in the abstract and at ¶s 0054-0061 a curable silicone resin composition including:  (A) an organopolysiloxane having at least two alkenyl groups per molecule, each bonded to a silicone atom and showing a viscosity of 10 to 1,000,000 mPas at 25 ºC., and (B) an organopolysiloxane having a resin structure composed of 10 to 80 mol % of SiO4/2 unit, 0.1 to 80 mol % of (R1)2SiO2/2 unit and 1 to 60 mol % of (R2)3SiO1/2 unit and having a weight average molecular weight of 1,000 to 10,000.  R1 represents an alkenyl group having 2 to 8 carbon atoms, or a substituted or unsubstituted, monovalent hydrocarbon group having no aliphatic unsaturated group, and R2 represents, independently of each other, an alkenyl group having 2 to 8 carbon atoms, or a substituted or unsubstituted, monovalent hydrocarbon group having no aliphatic unsaturated group, provided that at least one among all of R2 is an alkenyl group.  The silicone resin of organopolysiloxanes from ¶s 0054-0061 also has 5) in component (C) may be substituted or unsubstituted, monovalent hydrocarbon groups having no aliphatic unsaturated bond, such as lower alkyl groups such as methyl, ethyl, propyl and butyl groups; cycloalkyl groups such as a cyclohexyl group; aryl groups such as phenyl, tolyl and xylyl groups; aralkyl groups such as a benzyl group; and those groups where a part or the whole of their hydrogen atoms are replaced with a halogen atom(s) or a cyano group(s), such as chloromethyl, cyanoethyl, and 3,3,3-trifluoropropyl groups, preferably a methyl group and a phenyl group.  Examples of component (C) include dimethylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups, diphenylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups, tris(hydrogendimethylsiloxy)phenylsilane, methylhydrogencyclopolysiloxane.  An prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Also from ¶ 0019 a platinum-group metal catalyst is included for addition reaction.    
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  Also in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Here a combination of dimethylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups or tris(hydrogendimethylsiloxy)phenylsilane {both reading on component (B2) of the pending claims} and copolymers of methylhydrogencycloosiloxane or diphenylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups {like the organopolysiloxanes (2) homopolymers or copolymers comprising units of the formula RHSiO with R of phenyl alone or with methyl and methyl and ethyl of DC as for (B1)} are combined in a 50:50 ratio for reaction with alkenyl groups of the component A of DC in view of Griswold.  The ratio of SiH/Si alkenyl for the combination is from 0.1 to 4.0 which overlapping the ratio of the pending claim 9.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from DC as modified the release coating with polydiorganosiloxane with silicon-bonded vinyl radicals and organopolysiloxane having silicon-bonded hydrogen atoms and phenyl, where a hydrogen siloxane with no aryl groups is combined for some of the silicon-bonded hydrogen atoms and phenyl from the broad overlapping range of hydrogen siloxane to alkenyl silicone in the Griswold composition, as afore-described for Claim 2, where from Mizunashi for a combination of organohydrogenpolysiloxanes of dimethylpolysiloxane with both ends blocked 
Response to Arguments
Applicant’s arguments filed with amendments on 1/20/2021 have been fully considered and are persuasive in regards to the previous rejections under 35 U.S.C. 112(b) for other than Claim 6, and such previous rejection is withdrawn.  Applicant’s 
Applicant traverses the prior rejection under 35 U.S.C. 103 based on GB 1,374792 (“DC”) as describing a process for coating paper and a composition comprising (1) a polydiorganosiloxane having vinyl radicals, (2) an organopolysiloxane having silicone-bonded hydrogen atoms and (3) a catalyst. The organopolysiloxane (2) may comprise units of the formula RHSiO and R is methyl, ethyl or phenyl, column 2, lines 11 to 15.  The phenyl group is merely one of the examples of R.  Applicant contends that DC does not mention a difference in the aryl-group contents between an organohydrogenpolysiloxane and an alkenyl group-containing organopolysiloxane in the addition curable silicone composition at all.  Applicant submits that actually, all of the organopolysiloxane used in Examples have no aryl group, and therefore, DC does not describe or suggest the present silicone composition having the specific percentage(%) of the aryl group between (B 1) organohydrogenpolysiloxane and (A) alkenyl group-containing organopolysiloxane. 
In response in accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, units of the formula RHSiO, wherein R is methyl, ethyl or phenyl, alone or in combination with copolymeric units, for example dimethylsiloxane units or methylethylsiloxane units.  (Bolding and underlining added for emphasis.).  Therefore the organopolysiloxane of RHSiO can have all Rs as phenyl or with methyl or methyl and ethyl.  Hence the amount of phenyl can range from 1/3 of all Rs or 16.6 % of R+H to all Rs or 50% of R+ H.  Both 16.6% up to 50% are at least 8% and 8% or larger for an amount of phenyl to the zero amount of phenyl for the alkenyl polyorganosiloxane of DC.  Therefore DC anticipates or at least renders obvious Claims 1, 3-6 and 8.   
Applicant also argues that the silicone composition which contains an organopolysiloxane having no aryl group, as in the compositions in the Examples of GB 1,374792, shows poor adhesion to the plastic substrate.  See, for example, the present Comparative Examples 10 to 13, paragraphs 0069 and 0070.  Applicant contends in contrast, the present silicone composition provides a cured coating having excellent adhesion to the plastic film substrate.  These cured coatings also allowed the adhesive material to be peeled off from the release layer of the cured coating, while retaining high adhesion of the adhesive material after its removal, paragraphs 0067 and 0070.  Applicant concludes these effects are remarkable and not predictable from the invention of GB 1,374792. 
In response as noted in § 19 above in this Final Rejection Office Action, Applicant has not applied the proper legal standard that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.  Also because the rejection is under 25 U.S.C 102 any unexpected results do not overcome an anticipatory rejection.  Also even for the rejection under 35 U.S.C. 103 the data, referred to by Applicants in Table 1, are not persuasive given that they are not commensurate in scope with the scope of the present claims.  As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of the ratio of at least 8% from a ratio in Table 1 ranging from 8.8 to 29.3% and to any value of components A and B in the pending claims when components A and B in Table 1 have set values.   
Applicants traverse the rejection of Claims 2 and 7 under 35 U.S.C. 103 based on DC in view of Griswold references in two aspects.  First Griswold does not describe that the ratio of the number of silicone bonded hydrogen atoms of Component (B) to the number of silicon-bonded olefinic hydrocarbon radicals of Component (A) are sufficient to provide a values for said ratio of from 1/100 to I 00/1, usually from 1/20 to 20/1, and preferably from 1/2 to 20/1. See paragraph 0051.  Second Griswold is not about the amount of an organohydrogenpolysiloxane having aryl groups and an organohydrogenpolysiloxane having no aryl group. Griswold does not describe a combination of (B2) organohydrogenpolysiloxane having no aryl group and (B1) organohydrogenpolysiloxane having aryl groups an amount of from I to 80 parts by mass of component (B2), relative to I 00 parts by total mass of components (BI) and (B2).  
In response Griswold teaches a ¶ 0051 that the amount of components (B) and (C ), the latter the hydrogen siloxane from ¶s 0032-0036 and 0044-0048, which can have mixtures of MDeD'fM, MD'fM, with methyl or trifluoropropyl or phenyl {disclosing all methyl but also a mixture with phenyl}, used in the compositions are not narrowly limited.  Said amounts, {i.e. of B and C} expressed in terms of the ratio of the number of silicon-bonded hydrogen atoms of Component (B) to the number of silicon-bonded olefinic hydrocarbon radicals of Component (A), as is typically done, are sufficient to provide a value for said ratio of from 1/100 to 100/1, usually from 1/20 to 20/1, and preferably from 1/2 to 20/1.  Therefore the amount of C is expressed in terms of the ratio of B to A.  For the second aspect although Griswold teaches mixtures for the hydrogen siloxane component (C ) the mixture can be of MDeD'fM, MD'fM where R’ can be all methyl.  The combination of such a component (C ) with that phenyl organopolysiloxane having silicon bonded hydrogen component (2) comes from combining Si-H containing siloxane of DC and Griswold for a similar purpose of addition reaction with alkenyl groups of siloxane.  Applicants have not addressed such combination which would be in a 50:50 ratio from In re Bozek.  
Also Mizunashi evidences such a combination as discussed in § 16 a-c of this Office Action of the combination of organohydrogenpolysiloxanes of dimethylpolysiloxane with both ends blocked with dimethylhydrogensiloxy groups or methylhydrogencyclopolysiloxane {like the hydrogen siloxane with methyl of Griswold all reading on component (B2) of the pending claims} with diphenylpolysiloxane with both 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787